Citation Nr: 0903403	
Decision Date: 01/30/09    Archive Date: 02/09/09

DOCKET NO.  06-04 153	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
a cervical spine disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Snyder, Associate Counsel



INTRODUCTION

The veteran had active service from September 1983 to 
September 1996 and January 2003 to March 2004.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of March 2005 by the 
Department of Veterans Affairs (VA) Winston-Salem, North 
Carolina, Regional Office (RO).  The veteran appeared before 
the undersigned Veterans Law Judge in a hearing in Washington 
D.C. in November 2007 to present testimony on the issue on 
appeal.  The hearing transcript has been associated with the 
claims file.


FINDING OF FACT

The veteran's cervical spine disability is not manifested by 
ankylosis, forward flexion to no greater than 30 degrees, 
combined range of motion to no greater than 170 degrees, 
muscle spasm or guarding severe enough to result in abnormal 
gait or abnormal spinal contour, at least 2 weeks of doctor-
prescribed bed rest, or neurological deficits.  


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for a 
cervical spine disability have not been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 4.1, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5242 (2008); DeLuca v. Brown, 8 Vet. App. 202 
(1995).




REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

In October 2004, the agency of original jurisdiction (AOJ) 
sent a letter to the veteran providing the notice required 
for the initial claim of service connection.  Service 
connection was subsequently granted, and the veteran appealed 
the initial rating.  Courts have held that once service 
connection is granted the claim is substantiated, additional 
notice is not required and any defect in the notice is not 
prejudicial.  Goodwin v. Peake, No. 05-0876 (U.S. Vet. App. 
May 19, 2008).  Therefore, no further notice is needed.

In any event, in March 2006 and March 2008, the AOJ sent 
letters to the veteran providing the notice required by 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) for the claim 
for an increased initial rating, to include as required by 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), and 
the claim was subsequently readjudicated.  VA has done 
everything reasonably possible to assist the veteran with 
respect to his claim for benefits, such as providing VA 
examinations and a personal hearing.  The Board notes that it 
appears that there are outstanding private treatment records.  
The record indicates that the veteran has been requested to 
submit these records or to submit a release form so the VA 
could obtain the records but has not done so.   The veteran 
is responsible for providing pertinent evidence in his 
possession.  See Hayes v. Brown, 5 Vet. App. 60, 68 (1993) 
(VA's duty to assist is not a one-way street; if a veteran 
wishes help, he/she cannot passively wait for it in those 
circumstances where his/her own actions are essential in 
obtaining the putative evidence).  It is therefore the 
Board's conclusion that the veteran has been provided with 
every opportunity to submit evidence and argument in support 
of his claim and to respond to VA notices.


Increased Rating

For historical purposes, it is noted that service connection 
was established for degenerative disc disease of the cervical 
spine by the RO in a March 2005 decision, based on in-service 
treatment for cervical spine pain and spasm and an in-service 
finding of degenerative changes.  A 10 percent disability 
evaluation was assigned based on a review of the relevant 
contemporaneous evidence of record.  The veteran claims that 
a higher evaluation is warranted.  

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155;   38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt will be resolved in favor of the 
claimant.  38 C.F.R. § 3.102.  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  38 C.F.R. § 4.14.  In an appeal of an initial rating 
(such as in this case), consideration must be given to 
"staged" ratings, i.e., disability ratings for separate 
periods of time based on the facts found.  See Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  The Board will thus 
consider entitlement to "staged ratings."

The veteran reports that his cervical spine disorder is 
manifested by pain which radiates down the left arm, spasm, 
and diminished left hand gripping power.  The veteran has 
testified that his neck pain is exacerbated by yard work or 
minor lifting and that it results in occupational impairment 
from having to take sick days (he approximated that he missed 
45 days in a year) and having to limit the activities and 
training he can do at work.  See November 2007 hearing 
transcript.  

A November 2004 VA examination record reports the veteran's 
history of pain that radiated into the left upper extremity.  
The examiner noted that the veteran had a normal neurological 
exam with normal sensation and reflexes though there was 
"some" decrease in grip on the left when compared to the 
right.  Range of motion testing indicated that the veteran 
had some limitation of motion secondary to pain.  He had 
forward flexion to 45/45 degrees, extension to 30/45 degrees, 
lateral flexion to 30/45 degrees bilaterally, left lateral 
rotation to 65/80 degrees, and right lateral rotation to 
70/80 degrees.  There was no fatigue, weakness, or lack of 
endurance.  Repetitive motion did not further limit range of 
motion.  The examiner diagnosed the veteran with degenerative 
disc disease (DDD) of the cervical spine.  

November and December 2005 VA treatment records report that 
the veteran had full range of motion in the neck, that muscle 
tone, strength, and coordination were normal, and that deep 
tendon reflexes were equal and symmetrical.  

An April 2006 VA treatment record reports the veteran's 
history of right upper back pain after bending over.  The 
record notes that the veteran had "marked" spasm of the 
right mid Trapezius and tenderness.  The upper extremities 
were otherwise normal, with full range of motion, full and 
symmetric reflexes, and "grossly intact" sensation.  The 
veteran was assessed with musculoskeletal strain, provided 
medication, and prescribed bedrest for 72 hours.  

A May 2006 VA treatment record reports the veteran's history 
of continued pain and stiffness in the neck, and examination 
revealed upper neck muscle spasm.  The veteran's prescription 
was refilled, and he was referred to physical therapy.  

A July 2006 VA physical therapy record reports the veteran's 
history of intermittent neck pain with spasm and stiffness.  
The examiner noted that range of motion was within normal 
limits and diagnosed the veteran with cervical radiculopathy.  

A June 2008 VA examination record reports the veteran's 
history of neck "problems."  The veteran reported having 
occasional fecal incontinence, decreased motion, spasm, and 
stiffness.  He denied urinary incontinence, numbness, 
paresthesias, fatigue, and weakness.  He indicated that he 
had severe flare-ups weekly which lasted one to two days per 
flare-up and which resulted in additional limitation of 
motion.  The veteran reported that the flare-ups were 
alleviated by medication, rest, and hot showers.  Physical 
examination revealed negative findings as to spasm, atrophy, 
guarding, tenderness, or weakness.  Posture, gait, head 
position, and spinal curvature were normal, and the veteran's 
spine was symmetric in appearance.  Motor strength was full, 
reflexes were full and symmetric, and sensation was intact.  
There was no ankylosis.  The veteran was able to flex to 40 
degrees, extend to 30 degrees, right lateral flex to 30 
degrees, left lateral flex to 25 degrees, right lateral 
rotate to 40 degrees, and left lateral rotate to 30 degrees, 
all with pain at the end degree.  After repetition, range of 
motion remained the same for forward flexion, left lateral 
flexion, and lateral rotation bilaterally.  Extension was 
further limited to 20 degrees by pain, and right lateral 
flexion further limited to 25 degrees by pain, however.  X-
ray images showed mild degenerative disc disease (DDD) of 
C5/6 and C6/7.  The examiner diagnosed the veteran with DDD 
with spur features.  He stated that the DDD resulted in 
"significant effects" on occupation due to increased 
absenteeism.  

The veteran's cervical spine disability is rated at 10 
percent under the General Rating Formula for Diseases and 
Injuries of the Spine (Formula).  See 38 C.F.R. § 4.71a, 
Diagnostic Code (DC) 5242.  The Formula provides a rating in 
excess of 10 percent for forward flexion of the cervical 
spine greater than 15 degrees but not greater than 30 
degrees; or the combined range of motion of the cervical 
spine not greater than 170 degrees; or muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis.  The proper rating under the Formula is 
determined without regard to symptoms such as pain (whether 
or not it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease.  The 
appropriate rating for limitation of motion is determined 
after consideration of functional loss due to flare-ups, 
fatigability, incoordination, weakness, and pain on movement.  
See DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995); 38 C.F.R. 
§§ 4.40, 4.45.  A separate rating may be assigned for any 
associated objective neurologic abnormalities, including, but 
not limited to, bowel or bladder impairment.  See Formula, 
Note 1.  

After reviewing the record, the Board concludes that a rating 
in excess of 10 percent is not warranted during any portion 
of the rating period on appeal.  There is no finding of 
ankylosis, and the records indicate that the veteran has 
range of motion in his cervical spine; there is no fixation.  
The records also do not indicate that the veteran has flexion 
limited to 30 degrees or less or that the veteran's combined 
range of motion is 170 degrees or less, and the reported 
range of motion is consistently too significant to warrant a 
higher rating even after consideration of additional 
functional limitation due to factors such as pain, weakness, 
fatigability or incoordination.  See 38 C.F.R. §§ 4.40; 4.45 
and DeLuca, 8 Vet. App. 202, 206-07.  Additionally, there are 
no findings of guarding, and although there are some findings 
of spasm, there are no findings suggestive of abnormal gait 
or spinal contour resulting from the spasm.  In sum, a higher 
rating is not warranted under the Formula.  

A separate rating is also not warranted pursuant to Note 1 
since there are no findings of "objective neurological 
abnormalities" related to the veteran's cervical spine 
disability.  Initially the Board notes that the veteran has 
been diagnosed with cervical radiculopathy.  This diagnosis 
has not been confirmed by objective testing, however, and the 
diagnosis appears based solely on the veteran's history of 
radiating pain, particularly in light of the fact that the 
records generally indicate neurologically normal findings.  
Consequently, the Board finds that a separate rating is not 
warranted based solely on the diagnosis of cervical 
radiculopathy.  The Board notes that the evidence also 
includes one objective finding of "some" diminishment of 
left grip strength.  This diminishment is only in comparison 
to the right grip, however; the veteran's left handed grip 
strength is consistently found within normal limits, and 
there is no evidence of atrophy or abnormal muscle strength 
in the left upper extremity.  In other words, the evidence 
indicates that the veteran does not have an objective 
impairment as a result of the "diminishment"; thus, a 
separate rating is not warranted for diminished grip 
strength.  The Board also notes that the veteran has reported 
occasional fecal incontinence.  This condition has not been 
linked to the service-connected cervical spine disability, 
however, and the evidence of record does not suggest that 
such a link exists.  In short, although the record reports 
the veteran's histories of radicular pain, diminished grip 
strength, and fecal incontinence, the evidence does not 
include any objective findings of a neurological deficit 
associated with the cervical spine DDD with which to grant a 
separate rating.  

A rating in excess of 10 percent under the Formula for Rating 
Intervertebral Disc Syndrome (IDS) is also not warranted.  
The Formula for Rating IDS provides a rating in excess of 20 
percent for IDS with incapacitating episodes having a total 
duration of at least 2 weeks but less than 4 weeks in the 
previous 12 months.  An incapacitating episode is a period of 
acute signs and symptoms due to intervertebral disc syndrome 
that requires bed rest prescribed by a physician and 
treatment by a physician.  The Board notes that the veteran 
has reported having severe flare-ups that make him unable to 
work.  The veteran has not indicated that these flare-ups are 
"incapacitating," however, and the record only indicates 3 
days of bedrest in the entire appellate period.  
Consequently, a rating in excess of 10 percent is not 
warranted under the Formula for Rating IDS.  

In conclusion, there is no schedular basis for an evaluation 
in excess of 10 percent for the veteran's cervical spine 
disability for any portion of the rating period on appeal.  
The Board has also considered whether extraschedular 
consideration is warranted.  An extraschedular rating may be 
assigned where there is evidence of exceptional 
circumstances, such as marked interference with employment or 
frequent periods of hospitalization related to the service-
connected disorder, which would take the veteran's case 
outside the norm so as to warrant an extraschedular rating.  
In other words, the schedular criteria are inadequate to 
evaluate the disability.  

In this case, the evidence does not show that the schedular 
criteria are inadequate to evaluate the veteran's cervical 
spine disability.  The evidence does not indicate that the 
veteran's cervical spine disability has necessitated 
frequent, let alone any, periods of hospitalization.  
Additionally, there is no competent evidence that the 
disability at issue causes marked interference with 
employment or otherwise produces unrecognized impairment 
suggesting extraschedular consideration is indicated.  In the 
absence of evidence of these factors, the criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) have not been met.  See 
Thun v. Peake, 22 Vet. App. 111 (2008).



ORDER

A rating in excess of 10 percent for a cervical spine 
disability is denied.  



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


